Citation Nr: 1724206	
Decision Date: 06/27/17    Archive Date: 07/10/17

DOCKET NO.  15-40 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for tinnitus, to include as secondary to service-connected residuals of traumatic brain injury (TBI). 

2.  Entitlement to service connection for tinnitus, to include as secondary to service-connected residuals of TBI. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1955 to September 1957. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2014 rating decision by the Department of Veterans Affairs (VA), Regional Office(RO), located in Providence, Rhode Island, which declined to reopen the previously denied claim for entitlement to service connection for tinnitus. 

In March 2017, the Veteran testified before the undersigned during a Board hearing held via videoconference capabilities from the RO.  A copy of the hearing transcript has been associated with the claims folder. 

During the March 2017 hearing, the Veteran stated his desire to file a claim for service connection for deviated nasal septum.  See Board hearing transcript, page 12.  However, a review of the claims folder shows that the Veteran has already been awarded service connection for deviated nasal septum and assigned a noncompensable rating.  See July 2012 rating decision.  If the Veteran wishes to file a claim for increased rating for his service-connected disability, he is advised to contact the RO or his service representative. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  An April 2013 rating decision that declined to reopen the previously denied claim for service connection for tinnitus, to include as secondary to service-connected residuals of TBI, was not appealed, nor was new and material evidence received during the appeal period.

2.  The additional evidence received since the April 2013 rating decision was not previously considered in that decision and raises a reasonable possibility of substantiating the claim for service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The April 2013 rating decision, which declined to reopen the previously denied claim of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  The additional evidence received since the April 2013 rating decision is new and material to the claim for service connection for tinnitus and the claim is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is reopening the previously denied claim for service connection for tinnitus, and as such, a discussion concerning compliance with the duties to notify and assist is not necessary with regard to this matter.

In October 2011, the Veteran originally filed a claim for service connection for tinnitus disability, claimed as ringing ears to include as secondary to service-connected TBI.  In an October 2012 rating decision, the RO denied the Veteran's claim of entitlement to service connection for tinnitus.  The claim was denied on the grounds that the Veteran's service treatment records contained no evidence of in-service tinnitus symptomatology and there was no evidence of a medical link between the current diagnosis and service or service-connected residuals of TBI.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

The Veteran sought to reopen on his previously denied claim in January 2013, but in an April 2013 rating decision, the RO declined to petition to reopen the claim because no new and material evidence had been received.  The Veteran did not appeal this decision and it became final.  38 U.S.C.A. § 7105 (c) (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).  

Applicable law provides that a claim which is the subject of a prior final decision may be reopened upon presentation of new and material evidence.  See 38 C.F.R. § 3.156 (2016).

In November 2013, the Veteran submitted a statement in which he stated that he wished for reconsideration of the denial of his claim for service connection for tinnitus, and it was construed as a petition to reopen.  In an April 2014 rating decision, the RO denied the Veteran's petition to reopen. The petition was denied on the grounds that the Veteran did not submit any evidence showing a link between his current tinnitus disability and his period of service or his service-connected residuals of TBI.  The Veteran perfected a timely appeal.

The Board is required to address new and material claims in the first instance.  The Board has the jurisdiction to address a new and material issue and to reach the underlying de novo claims.  If the Board determines that new and material evidence has not been received, the adjudication of the particular claim ends, and further analysis is neither required nor permitted.  Any decision that the RO may have made with regard to a new and material claim is non-binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (holding that the statutes make clear that the Board has jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).  Barnett v. Brown, 83 F.3d 1380, 1383  (Fed. Cir. 1996).  Thus, the Board will proceed in the following decision to adjudicate this new and material issue in the first instance.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2016).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  Additionally, the United States Court of Appeals for the Federal Circuit has noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade, 24 Vet. App. 110.

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273, 284 (1996).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The evidence of record at the time of the April 2013 rating decision included the Veteran's service treatment records, VA treatment records, March 2013 VA audiology and TBI examination reports; and his lay statement regarding his in-service exposure to loud noises and the onset of his tinnitus symptoms.  The RO declined to reopen the previously denied claim on the grounds that the Veteran did not submit new and material evidence to support a link between his current tinnitus disability and his period of service or service-connected disability. 

Since the April 2013 rating decision, the Veteran provided a written statement in August 2014 asserting that his VA doctor had informed him that his tinnitus could be related to his residuals of TBI.  In addition, during the March 2017 hearing, his VA representative referenced VA research that supported a medical link between residuals of TBI and auditory dysfunction.  

The evidence received since April 2013 is new, as it was received by VA after the issuance of the April 2013 rating decision and could not have been considered by prior decision makers.  Moreover, it is material, as it addresses elements found lacking in the prior rating decision, specifically a link between current tinnitus disability and period of service, to include as secondary to service-connected residuals of TBI.  Moreover, the evidence could trigger the Secretary's duty to assist.  Shade, 24 Vet. App. at 118. 

As new and material evidence has been received, reopening of the previously denied claim of entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).


ORDER

As new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for tinnitus, to include as secondary to service-connected residuals of TBI, this claim is reopened.

REMAND

The Veteran seeks entitlement to service connection for tinnitus, to include as secondary to service-connected residuals of TBI.  The Veteran is unable to recall the exact onset of his tinnitus, but he reports that he has experienced tinnitus symptoms for a long time.  He asserts that his tinnitus was result of his exposure to loud noises while living in close proximity to flight lines.  In the alternative, he contends that his tinnitus is proximately caused or aggravated by his service-connected residuals of TBI.  See the Veteran's statements in support of the case dated in February 2013, April 2014, and August 2014, and the March 2017 Board hearing transcript. 

In a March 2012 VA audiology examination report, the VA examiner concluded that the Veteran's tinnitus was less likely than not related to his period of service, to include his reported exposure to loud noises while living in close proximity to the flight lines.  In support of this medical conclusion, VA examiner reviewed the Veteran's service treatment records and noted there was no complaint of tinnitus or evidence of shift in audiology testing during the Veteran's period of service.  The examiner opined that the Veteran's tinnitus was likely due to his hearing loss.  

In a March 2012 VA TBI examination, the VA examiner noted the Veteran's complaints of tinnitus, but the VA examiner stated that the Veteran's tinnitus was probably not related to the in-service head injury.  However, the VA examiner failed to provide a rationale in support of his medical conclusion.  In addition, the Veteran's representative has directed the Board's attention to VA Rehabilitation Services that identified studies which have associated auditory dysfunction, to include tinnitus, with residuals of TBI. See "Auditory Dysfunction in Traumtic Brain Injury", Journal of Rehabilitation Research and Development, VA's Rehabilitation Research and Development Services, Volume 44, Number 7, pages 921 to 928 (2007). 

A new examination is therefore necessary, to consider the Veteran's contentions that his tinnitus is proximately caused or aggravated by his service-connected residuals of TBI.  
Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Arrange for the Veteran to undergo a VA examination with an appropriate medical professional in order obtain a medical opinion on whether the Veteran's tinnitus disability is secondary to his service-connected residuals of TBI. The claims folder and a copy of this REMAND must be made available to the examiner.  All indicated studies, tests, and evaluations should be performed.  All pertinent symptomatology and findings should be reported in detail.

Based on a review of the claims folder and the evidence from clinical evaluation, the examiner address whether it is at least as likely as not (a 50 percent or greater probability) that his tinnitus is (a) proximately caused or (b) aggravated by his service-connected residuals of TBI disability? In doing so, the VA examiner should consider the medical research that suggests an association between auditory dysfunction and residuals of TBI. 

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the Veteran's tinnitus is aggravated by his service-connected disability, the examiner should report the baseline level of severity prior to the onset of aggravation and the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected residuals of TBI.

An explanation for all opinions expressed must be provided.  In offering any opinion, the examiner must consider the full record, to include service treatment records.  If an opinion cannot be provided, it must be noted in the examination report, and an explanation provided for that conclusion.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim must be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representatives must be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


